DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 28, 2022.  Currently, claims 1, 14-26, 65-78 are pending.  Claims 65-78 have been withdrawn as drawn to non-elected subject matter. 
	
Election/Restrictions
Applicant's election without traverse of the combination of all of the Babesia species which corresponds to SEQ ID NO: 1-7, Claims 1, 14-26 in the paper filed October 28, 2022 is acknowledged.
Claims and embodiments directed to only the first set of primers, namely SEQ ID NO: 1-3 or only the second set of primers, namely SEQ ID NO: 4-7 have been withdrawn as directed to non-elected subject matter (see 806.05(d)).  Furthermore, claims 65-78 are hereby withdrawn.  
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority to 16/031,320, filed July 10, 2018 and provisional application 62/534,046, filed July 18, 2017.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claims 18 and 71 require the donor fluorescent moiety is HEX or FAM.  The specification, Table 1 (provided below) and the sequence listing provide that both probes SE QID NO: 2 and 5 have HEX moieties.  The probes do not have FAM moieties.  Thus, the limitation of FAM does not appear to be within the scope of the claim since the claim inherently requires the HEX moiety.  

    PNG
    media_image1.png
    371
    725
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 18-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The specification, Table 1 (provided below) and the sequence listing provide that both probes SEQ ID NO: 2 and 5 have HEX moieties.  Thus, the limitations of the claim inherently require the HEX moiety.  Claim 19 does not further limit Claim 18.  

    PNG
    media_image1.png
    371
    725
    media_image1.png
    Greyscale

Claims 20-21 are similarly rejected as they do not further limit the probes claimed in Claim 1.  SEQ ID NO: 2 and SEQ ID NO: 5 by their very nature requires Q:  BHQ-2.  Thus, the claims do not further limit the independent claim. 
Claims 22-25 fail to further limit because SEQ ID NO: 2 and SEQ ID NO: 5 have the donor moiety and the acceptor moiety.  The moieties are within 8 and 10 nucleotides respectively.  Thus, these limitations are inherent to SEQ ID NO: 2 and 5 such that the claims do not further limit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14-26, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,760,137. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1, 14-26 of the instant application encompass a method using SEQ ID NO: 1-7 for detecting 4 Babesia species.  The claims of the ‘137 Patent are similarly directed to a method of using SEQ ID NO: 1-7 for detecting Babesia species.  The elected “and” embodiment within the instant claims appears to be identical scope to the issued ‘137 Patent and would be subject to a statutory double patenting rejection when the claims are limited to the elected invention. 

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The claims appear identical in scope as directed to whole blood sample.  


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 1, 2022